Citation Nr: 0005946	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar disc disease at L4-S1, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
major depression secondary to brain injury, with post 
traumatic stress disorder symptoms, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1978, and from September 1990 to September 1991.

This appeal arises from a May 1997, Department of Veterans 
Affairs (VARO), Winston-Salem, North Carolina rating 
decision, which denied entitlement to an increased rating for 
service-connected major depression due to brain injury, 
evaluated as 30 percent disabling; and denied entitlement to 
an increased rating for service-connected lumbar disc 
disease, L4-S1, evaluated as 40 percent disabling.


FINDINGS OF FACT

1.  The lumbar disc disease at L4-S1 is manifested principally 
by limitation of motion of the lumbar spine without persistent 
symptoms compatible with sciatic neuropathy.

2.  The lumbar disc disease does not more nearly result in 
pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
connected lumbar disc disease at L4-S1 are no more than 40 
percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5292, 5293, 5295 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased rating for service-connected 
lumbar disc disease at L4-S1, currently evaluated as 40 
percent disabling.

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

The schedular criteria for intervertebral disc syndrome call 
for a 40 percent disability rating for severe symptoms, with 
recurring attacks, and intermittent relief; and a 60 percent 
disability rating is warranted for pronounced manifestations, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.72 Diagnostic Code 5293 (1999).

A 40 percent disability rating is also warranted for severe 
limitation of motion of the lumbosacral spine.  38 C.F.R. 
§ 4.72 Diagnostic Code 5292 (1999).  The schedular criteria 
for lumbosacral strain call for a 40 percent disability rating 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.72 
Diagnostic Code 5295 (1999).  These are the highest available 
ratings under Diagnostic Codes 5292 and 5295.

Terms such as "mild" and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

VARO granted the appellant entitlement to service connection 
for lumbar disc disease in a January 1992 rating decision, 
and assigned a 40 percent rating.  

VA outpatient treatment records dated from January 1991 to 
August 1996 report that the appellant was treated for 
numerous physical and psychiatric complaints.  In April 1992, 
he complained of lower back pain radiating to his left leg of 
2 to 3 days duration.  There was mild tenderness on the left 
side in the lumbosacral region.  The appellant could bend his 
back to 45 degrees.  The diagnosis was of lumbosacral strain.  
In July 1992, he had flexion to 80 degrees.  He had no pain 
on straight leg raising on the right, with complaints of pain 
at 60 degrees on straight leg raising on the left.  Motor 
examination was intact on the right.  Extension of his knee, 
and dorsiflexion/plantar flexion of the foot was slightly 
weaker on the left.  Deep tendon reflexes could not be 
elicited on either knee or ankle.  The assessment was of a 
history of HNP L5/S1. 

In January 1993, the appellant again reported back pain with 
no acute complaints.  A history of back pain was also noted 
in April 1993.  A March 1995 entry indicated that he reported 
"some back pain" in addition to other physical complaints.  
The assessment was low back pain.  

A VA examination of the appellant's spine was conducted in 
July 1997.  The appellant reported that his spine hurt all of 
the time, especially after long rides.  The examiner observed 
no postural abnormalities.  Musculature of the appellant's 
back was essentially within normal limits, without atrophy or 
spasm.  The appellant had forward flexion to 75 degrees, 
backward extension to 30 degrees, left lateral flexion to 35 
degrees, right lateral flexion to 35 degrees, rotation to the 
left to 30 degrees, and rotation to the right to 30 degrees.  
The appellant could stand on his toes and heels.  He could 
also squat.  There was no objective evidence of pain on 
motion.  There was no evidence of neurological involvement.  
The appellant gave a history of radiculopathy, but this was 
not demonstrated on examination.  X-rays of his lumbosacral 
spine were normal.  There was no evidence of degenerative 
joint disease/degenerative disk disease.  The diagnosis was 
of low back strain. 

The Board has carefully reviewed the pertinent medical 
evidence, and notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14 must be considered.  In other 
words, while several diagnostic codes may apply in the instant 
case, "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  

The current clinical evidence shows that the lumbar disc 
disease is manifested principally by limitation of back motion 
and complaints of chronic low back pain, without evidence of 
recurring attacks.  The most recent examination showed no 
evidence of radiculopathy or of other neurological findings 
appropriate to the site of diseased disc.  There was also no 
objective evidence of pain on motion.  In view of this 
evidence, the Board finds that the appellant does not 
currently have more than severe intervertebral disc syndrome.  
Accordingly, there is no basis for a rating greater than the 
currently assigned 40 percent.  38 C.F.R. § 4.71a Diagnostic 
Code 5293 (1999).

In so concluding, the Board has considered whether factors 
addressed at 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the 
grant of a higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 
202, 205-207 (1995).  However, the recent VA examination 
states specifically that the appellant does not have to have 
pain on motion.  Further, the clinical evidence does not 
reflect that fatigability, weakness, incoordination, or disuse 
atrophy are currently associated with the service-connected 
disability.


ORDER

An increased rating for service-connected lumbar disc disease 
at L4-S1 is denied.


REMAND

2.  Entitlement to an increased rating for service-connected 
major depression secondary to brain injury, with post 
traumatic stress disorder symptoms, currently evaluated as 30 
percent disabling.

As a preliminary matter, the Board notes that the veteran's 
claim for an increased rating for his service-connect major 
depression secondary to brain injury, with post traumatic 
symptoms, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Generally, claims for increased 
evaluations are considered to be well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999). This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Service connection has been established for major depression 
secondary to brain injury, with post traumatic symptoms.  
However, the most recent VA psychiatric examination in July 
1997 concluded, after psychological evaluation, that the 
appellant's diagnoses were history of cerebral concussion and 
anxiety disorder.  The RO has not determined whether the new 
diagnosis represents progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development 
of a new and separate condition.  38 C.F.R. § 4.125(b) 
(1999).  Medical opinion should be obtained to answer these 
questions, and to provide information as to the severity of 
the service connected disability.

Thus, the case is REMANDED for the following development:

1. The appellant should be queried as to 
any recent psychiatric treatment he has 
undergone since August 1997, either from 
private providers or from VA facilities.  
Any records thus identified should be 
obtained.

2.  Thereafter, the appellant should be 
scheduled for VA psychiatric examination 
by a board of two psychiatrists, board 
certified, if possible.  The purpose of 
the examination is to determine the 
current diagnosis and severity of the 
service connected disability, heretofore 
characterized as major depression due to 
brain injury with post traumatic stress 
disorder symptoms.  If the psychological 
evaluation performed in August 1997 is 
not deemed adequate, the examiners should 
schedule the appellant for any indicated 
tests or studies to clarify the 
diagnoses.  

If, following examination of the 
appellant, the diagnosis is other than 
major depression with post traumatic 
stress disorder symptoms, the examiners 
should express opinion as to whether any 
new diagnosis represents progression of 
the service connected disability, 
correction in an error of the diagnosis 
of service connected disability, or 
development of a new and separate 
condition.  The examiner should also 
offer opinion as to the severity of the 
service connected disability using the 
terms found in the schedule for rating 
the mental disorders.  The claims file 
must be made available to the psychiatric 
examiners.  

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  VARO should then readjudicate the 
issue on appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 
 


